Citation Nr: 1225249	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to disability evaluation in excess of 10 percent for a respiratory condition claimed as a breathing disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from September 1981 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, denying the claim currently on appeal.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Phoenix, Arizona in November 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issue of entitlement to service connection for a back disorder was raised by the Veteran in January 2007.  A notice letter was provided to the Veteran in May 2007 telling him how to substantiate his claim, but no further action was ever taken by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was originally granted service connection for a respiratory condition, secondary to a stab wound of the chest, in a June 2007 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 6844, effective as of January 31, 2007.  In January 2008, VA received a statement from the Veteran requesting a higher disability evaluation for this condition.  This claim was denied in an April 2008 rating decision.  In May 2008, VA received a request for reconsideration of the April 2008 decision from the Veteran, but his claim was again denied in a September 2008 rating decision.  The Veteran submitted a timely notice of disagreement to this decision in February 2009.  The previous denial was continued in a May 2010 statement of the case and the Veteran appealed this decision to the Board in June 2010.  

The record reflects that the Veteran is currently rated as 10 percent disabled for a "respiratory condition" under Diagnostic Code 6844.  In March 2008, the Veteran was afforded a VA examination.  A pulmonary function test performed in April 2008 (PFT) revealed a FEV1 of 74 percent.  This test was interpreted to reveal a mild restrictive ventilator defect that might be related to obesity.  Under Diagnostic Code 6844, a 10 percent disability evaluation is assigned for FEV-1 of 71 percent to 80 percent.  38 C.F.R. § 4.97.  The Veteran subsequently appealed the assigned 10 percent rating to the Board in June 2010.  

Since the above examination, the Veteran submitted a PFT dated June 2012.  Testing was performed three times, revealing FEV-1 of 46 percent predicted, 39 percent predicted and 38 percent predicted.  FEV-1/FVC was noted to be preserved, however, with findings of 119 percent, 116 percent and 116 percent.  The test was interpreted to reveal a severe restrictive pattern indicated by the reduction in FVC with preservation of the FEV-1/FVC ration.  

Under Diagnostic Code 6844, a 100 percent disability evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97.  In light of the vastly different results found by the above PFTs, the Board questions the reliability of at least one of these tests.  The Board is of the opinion that the Veteran should be scheduled for a new VA respiratory examination to clarify his current PFT results.  The examiner should also offer an opinion as to why such a large disparity may have been found in two examinations performed within such a close time period.  In further support of the need for clarification, the Board notes that a November 2010 VA outpatient treatment record reflects no shortness of breath or coughing and a May 2012 VA treatment record notes that the Veteran's air entry was fair to good bilaterally.  

In addition to the above, the Board notes that an addendum to the March 2008 VA examination was requested in February 2009.  A review of the evidence of record fails to reflect that addendum has been incorporated into the evidence of record.  This action should be undertaken before appellate review proceeds.  

Finally, the previously mentioned May 2012 VA outpatient treatment record notes that the Veteran was suffering from shortness of breath symptoms that were persistent and that he previously underwent a pulmonary function test that did not meet the American Thoracic Society standards.  The record does not contain a copy of this PFT report.  If any additional PFTs have been performed by VA since 2008, they must be obtained and incorporated into the evidence of record.  On the same token, the submission of this evidence demonstrates that the Veteran has continued to seek treatment with VA.  The claims file does not reflect that VA has obtained any VA medical records since April 2010.  Such records could assist VA in assigning the proper effective date if an increased disability evaluation is indeed warranted.  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  





	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Appeals Management Center (AMC) should obtain VAMC records prepared since April 2010, including any associated pulmonary function tests.  All records that are obtained must be incorporated into the evidence of record.  

2.  A copy of the addendum to the March 2008 and April 2007 VA examinations requested in February 2009 should be incorporated into the claims file.  If no addendum was obtained, it should be determined whether the requested addendum is necessary before adjudication of the Veteran's claim may proceed.  

3.  The Veteran should be scheduled for a VA respiratory examination to determine the current level of severity of his service-connected "respiratory condition."  The Veteran's claims file and a copy of this remand must be provided to the examiner for review prior to the scheduled examination.  The examiner is asked to perform all indicated tests and studies, to include pulmonary function testing.  All results and symptomatology associated with this disorder should be recorded in detail in the examination report.  

The examiner should also review the PFTs performed in April 2008 and June 2012 and reconcile them with any findings found during the current examination, explaining the likely or possible causes of any differences.  A complete rationale must be provided for all opinions offered.  

4.  If any additional evidence is associated with the claims file, the RO/AMC should readjudicate the Veteran's claim, considering all of the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


